ORDER OF COURT
The appellant’s petition for panel rehearing, filed February 25, 2004 is granted. The court’s opinion issued October 1, 2003, is withdrawn, and the judgment entered October 1, 2003, is vacated.
The mandate issued February 18, 2004 is recalled.
The parties are directed to simultaneously file additional briefs that address: (1) what portions of the deposition transcripts excerpted in the supplemental appendix filed in this court on October 2, 2002 by plaintiff-appellant were part of the district court record; and (2) the legal significance of this evidence to the disposition of this appeal. This court is aware of the filing by plaintiff-appellant of an excerpt of Blanca Noelia Badillo’s deposition in certified translation on September 11, 2000 and of the inclusion of translated excerpts from the depositions of Juan Iri-zarry and Wilfredo Ortiz Guerra in plaintiff-appellant’s December 20, 2000 sur-re-ply opposing the motion for summary judgment. Parties should attach to their briefs photocopies of any pages from the district court record that include translations of the deposition transcripts of the aforementioned deponents. The briefs are not to exceed 10 pages, exclusive of attachments, and are to be filed with the clerk of this court by April 14, 2004. [Counsel are directed to Fed. R.App. 32 and Local Rule 32.]